Title: From Abigail Smith Adams to John Quincy Adams, 1808
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
ca. 1808

Those of the family who could not attend yesterday at Cambridge yesterday as well as those who did, are very desirious of reading the lecture. if you will be so good as to let William take it, to day, I will return it on Monday. I wish a few of the Reviews if you can spair them. I carried to Town yesterday your Shirt overalls & waistcoat & handkerchiefs which you left here. as mrs Adams was not at home, I mention them, that it may be recollected they are sent. your Aunt Cranch request me to ask you to send her a couple of peices of Russia Sheeting—I mentiond 2 peices for myself  these are to be brown. I would add one peice of white—the amount of which shall be paid to your Brother when ever the account arrives
Your Mother
A Adams